Citation Nr: 0607827	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  01-03 718 A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to September 
1969.  He received a Bronze Star Medal and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), which, among other things, increased 
the disability evaluation assigned for the veteran's PTSD 
from 10 percent to 30 percent disabling.

The Board remanded the case in March 2004, at which time it 
was noted that the veteran had clarified, in response to a 
letter from the Board, that the only issue he wished to 
pursue on appeal was the issue of an increased rating for his 
service-connected PTSD.


FINDING OF FACT

The service-connected PTSD is currently productive of 
anxiety, suspiciousness, chronic sleep impairment (nightmares 
and sudden awakenings), flashbacks, a short temper, 
hypervigilance, and an exaggerated startle response, but 
these symptoms are not productive of difficulty establishing 
and maintaining effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully complied with its notification duties in regards to 
the veteran's increased rating claim by means of a letter 
issued in April 2004.  Thus, the veteran in this case has 
received adequate VCAA notice.  See Short Bear v. Nicholson, 
19 Vet. App. 341 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claim prior to its final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has had the veteran examined.  No records pertaining to 
any VA or private mental health treatment have been secured 
because the veteran has indicated that he does not receive 
such type of treatment and that he has never had a 
psychiatric hospitalization either.  There is no suggestion 
on the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.  
Thus, the appeal is ready to be considered on the merits.

Factual background and legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Additionally, if there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this formula, the current rating of 30 percent 
is warranted for PTSD shown to result in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  The only 
criteria for a total disability rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004).  

The pertinent evidence in this case consists of the report of 
a VA mental disorders examination conducted in November 1999 
(subsequent to the veteran's filing of his claim for an 
increased rating) and the reports of a VA PTSD examination 
conducted on two dates in November 2002.  The more recent 
examination is the most important because it provides a 
description of the most current status of the service 
connected PTSD.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.)

According to the November 1999 VA mental disorders 
examination report, the veteran stated that he had worked at 
Xerox since 1978, where he was still fully employed, but that 
he had disagreements and conflicts with co-workers.  He 
denied having been hospitalized for any reason in the past 
year and described his relationship with his wife and two 
children as "stormy."  He also reported being short-
tempered and given to angry outbursts with little provocation 
and described himself as a loner, explaining that he avoided 
all social events and did not trust people.  He also reported 
Vietnam-related flashbacks and nightmares, about three times 
per week, as well as memory problems, which the examiner 
opined were "more probably on the basis of interfering 
stress than any physical defect."  

The examiner opined that the veteran's PTSD should be 
considered moderate to severe.  However, he described the 
veteran only as having a slightly depressed affect, with 
appropriate mood and no indications of loss of reality 
contact or deviant thought processes, as well as no 
indications that he was preoccupied with hurting himself or 
others.  PTSD was diagnosed and a Global Assessment 
Functioning (GAF) score of 51 was assigned.

On the initial VA PTSD examination in November 2002, the 
veteran reported that he was still employed at the same 
employer, where he had worked for the past 25 years, and that 
he had been married also for 25 years.  He and his wife had 
just sold their home and were planning to move in with his 
father-in-law, which had proven to be fairly stressful.  His 
attitude toward his employment was noted to be very positive, 
and he did not exhibit any educational or occupational 
problems.  The examiner pointed out that his housing concern 
was a voluntary one where the veteran and his wife had opted 
to move in with her father in order to take care of him at 
the age of 94.

The veteran anticipated retiring from work within the next 
seven to eight years at the age of 62 and being extremely 
pleased with the progress of his children in college.  He 
said that he was reminded of his Vietnam experiences when 
watching TV, whenever he was exposed to loud noises, and 
whenever a helicopter flew over his home.  The examiner noted 
that the veteran's "industrial impairment is seen as none" 
and that, likewise, "[h]is social impairment is seen as 
none."

On the examination later in November 2002, it was reported 
that the veteran was not in any current psychotherapy for 
PTSD and had not been hospitalized for psychiatric problems 
or any other medical problems.  He did feel, however, that he 
continued to have PTSD symptoms, which were unchanged since 
his last examination, with no remission.  Most disturbing to 
him were the nightmares, which would awaken him in the middle 
of the night and would occur approximately three times per 
week.  He said that he was still avoiding situations that 
would remind him of Vietnam and social situations in general.  

The denied panic attacks.  It was reported that his work was 
impaired due to his temper, which also interfered with his 
relationship with his wife.

The veteran also reported that he was always tired, that he 
was bothered by exaggerated startle response, and that he was 
highly anxious about safety, being hypervigilant and always 
checking locks and doors.  He reported some depressive 
symptoms.  He denied having been in trouble for assault or 
having received disciplinary actions at work, as his co-
workers pretty much left him alone.

The examiner described the veteran as a casually-dressed 
individual who was neat, clean, and appropriately attired for 
the weather conditions.  He was competent during the 
interview, as well as alert and oriented, had an open, honest 
attitude, communicated without difficulty, and had a good 
attention span.  He did not displayed grandiose and/or 
psychotic tendencies.  He had good eye contact and his facial 
expressions modulated and changed according to the subject 
matter.  In the examiner's opinion, he appeared to have the 
same level of PTSD that he had in 1999, in addition to which 
he appeared to have a mild depression, which "appears to be 
diagnosable as a separate condition."  PTSD was again 
diagnosed and a GAF score of 50-55 was assigned.

The record shows that the veteran is anxious and suspicious 
and has chronic sleep impairment in the form of nightmares 
that awaken him in the middle of the night.  He also has 
reported flashbacks, a short temper, hypervigilance, and an 
exaggerated startle response.  

The evidence does not support a finding, however, that the 
PTSD symptomatology produces in the veteran occupational and 
social impairment to such a degree as to warrant the next 
higher rating of 50 percent.  This is so because, other than 
for some disturbances of motivation and mood, the veteran 
does not have a flattened affect, or circumstantial, 
circumlocutory, or stereotyped speech, he does not suffer 
from panic attacks, he has no memory or understanding 
difficulties or impairment, he has no impaired judgment or 
abstract thinking, and he has been noted to have no 
industrial or social impairment.  On the contrary, the 
veteran has been described as an alert, fully oriented 
individual with no psychotic tendencies and an ability to 
communicate without difficulty, a good attention span and 
good eye contact.

While panic attacks may be present, the veteran does not have 
most of the symptoms listed under the criteria for an 
evaluation in excess of 30 percent.  38 C.F.R. §§ 4.7, 4.21 
(2005).  

While the list of symptoms in the rating formula is not meant 
to be exhaustive; Mauerhan v. Principi, 16 Vet App 436 
(2002), the veteran's GAF scores of 51, and 50-55 suggest 
moderate impairment.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.  

The fact that the veteran has been fully employed with the 
same employer for over 25 years, and has been able to 
maintain a marriage and family relations for the same period; 
weighs against a conclusion that PTSD causes occupational and 
social impairment with an inability to establish or maintain 
effective work and social relationships.

The Board acknowledges that the veteran also has received a 
diagnosis of depression apart from PTSD.  Because VA 
examiners have not separated the disability resulting from 
depression from that attributable to PTSD, the Board has 
evaluated all psychiatric disability as part of the service 
connected condition.

Based on the foregoing, the Board concludes that the 
schedular criteria for a disability evaluation in excess of 
30 percent for the service-connected PTSD are not met.

Additionally, since the evidence is not in relative 
equipoise, the benefit of the doubt doctrine is not of 
application to this appeal.

Finally, it is noted that there is no evidence that this case 
presents an exceptional or unusual disability picture that 
would warrant its referral for extraschedular consideration, 
as provided by 38 C.F.R. § 3.321(b)(1).  Specifically, it is 
noted that the veteran has not claimed, nor has the evidence 
shown, that the service-connected PTSD has markedly 
interfered with his employment or caused frequent periods of 
hospitalization.  On the contrary, the veteran has 
acknowledged that, he has been able to work for over 25 years 
at the same place, and has denied any hospitalizations or any 
outpatient mental health treatment due to this disorder.  
Accordingly, the Board has determined that it is not 
necessary to refer this case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim.


ORDER

A disability evaluation in excess of 30 percent for the 
service-connected PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


